Citation Nr: 0701088	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a low back injury.

4.  Entitlement to an initial evaluation in excess of 0 
percent for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1998 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by The Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection with a 
noncompensable rating for TMJ, and denied service connection 
for residuals of a head injury, a low back injury, a lipoma 
excision of the right back, and a bilateral knee condition.

In a January 2005 rating decision, the RO granted service 
connection for lipoma of the right back evaluated as 
noncompensable, effective October 1, 2002.  Additionally, the 
RO denied the veteran's claim for entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities.  Neither of these issues are 
currently before the Board.

The issues involving service connection for a low back injury 
and entitlement to a higher rating for TMJ are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

	


FINDINGS OF FACT

1.  The veteran does not currently have any active residuals 
of an inservice head injury.

2.  The veteran does not currently have a bilateral knee 
condition as a result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A bilateral knee condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a letter dated May 2004 (prior to the June 2004 
decision on appeal), the RO informed the veteran of the 
medical and other evidence needed to substantiate her claims 
for service connection, what medical or other evidence she 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that she was to provide VA information describing additional 
information or the information itself.  This notice served to 
tell her to submit relevant records in her possession.  The 
veteran demonstrated her actual knowledge of the need to 
submit relevant evidence in her possession by submitting 
private medical records and additional information in August 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

In the present appeal for service connection for residuals of 
a head injury and a bilateral knee condition, the first three 
elements of Dingess notice are satisfied in the May 2004 
letter.  However, the veteran did not receive notice about 
the evidence needed to establish a rating or notice regarding 
an effective date.  Since the service connection claims are 
being denied, no rating is being given and no effective date 
is being set.  As such, the veteran suffers no prejudice by 
the absence of notice as to these elements.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claims and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.   Here, while the veteran has 
submitted copies of some records of medical treatment 
received while she was in service, the Board is well aware 
that a complete record of her service medical records are not 
on file.  Attempts to obtain such records have been 
fruitless.  The RO has received (or made reasonable attempts 
to obtain) all the treatment records and documentation 
provided by the veteran.  Neither the veteran nor her 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating the claims addressed below.  

The Board notes that veteran here has undergone a 
comprehensive VA examination in April 2003, and that an 
additional examination is not necessary with regard to the 
issues addressed in this decision.  While the examiner at the 
April 2003 examination did not review the claims folder, the 
examiner considered an accurate history furnished by the 
veteran and conducted necessary diagnostic studies.  
Furthermore, in light of the examiner's conclusions as to the 
lack of a currently diagnosed disability from head injury 
residuals or knee injury (the examination found that the 
veteran's head injury residuals had resolved and that the 
veteran did not have an underlying knee disorder - other than 
pain), remanding the matter for a new examination with full 
consideration of medical history would serve no useful 
purpose.

Accordingly, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").



II.  Applicable laws and regulations in service connection 
claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2006).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

A.  Entitlement to service connection for residuals of a head 
injury

The veteran contends that she suffers from headaches and 
dizziness as residuals of an inservice head injury that took 
place in 1999.  As noted above, the veteran's service medical 
records could not be located.  Regardless, numerous medical 
records on file refer to the reported inservice head injury 
around 1999.       

In May 2001, the veteran was treated for her history of 
dizziness and headaches.  The veteran reported a contusion 
when she was on a boat during service.  She stated that the 
treating doctor at the time told her this could be the cause 
of her headaches.  The veteran also reported a head injury 
sustained when she played in a hockey game.  A CAT scan was 
negative.  The diagnosis was headaches and a history of mild 
concussions.  Also in May 2001, the veteran presented to a 
private neurologist regarding her headaches that plagued her 
since the beginning of her pregnancy 22 weeks ago.  The 
veteran reported that prior to her pregnancy, she had 
headaches that were attributed to her TMJ which occurred 
about once a week.  She reported experiencing a few 
concussions.  Her last concussion was in 1999 when she was 
hit over her right zygomatic area while riding on a boat in 
choppy waters.  She suffered from headaches at that time.  
The diagnosis was symptoms suggestive of migraines with 
exacerbation during pregnancy.  Her throbbing headaches with 
nausea and occasional vomiting fit with a migraine syndrome 
that could be post-traumatic.  
On a September 2002 record, an examiner reported that the 
veteran suffered symptoms of dizziness after a closed head 
injury in 1999.  The examiner also noted that there were no 
symptoms noted in September 2002.  

Conceding the likeliness that the veteran suffered a closed 
head injury during service, the Board focuses on evidence of 
ongoing residual disability due to that inservice injury.  As 
noted below, there does not appear to be any evidence of 
current residual disability.

In April 2003, the veteran underwent a VA examination to 
evaluate the residuals of her head injury.  She reported 
injuring her head in 1999 while on a pontoon boat during 
rough seas.  She hit her face on a bar and also fell down on 
both knees and sustained contusions.  She reported being 
diagnosed with a closed head injury.  She reported that 
during her pregnancy, she was evaluated by a private 
neurologist who informed her that she had post-concussion 
syndrome that was exacerbated by her pregnancy.  The VA 
examiner concluded that the veteran had post-concussion 
syndrome which was asymptomatic.  The Board finds it 
pertinent that the VA examiner specifically indicated that 
the veteran's post-concussion syndrome "resolved after [her] 
full term pregnancy" as was now "inactive".

The only subsequent medical record showing any symptoms 
remotely similar to those of post-concussion syndrome is a 
June 2004 record of private treatment that indicated the 
veteran presented with complaints including nausea, dizziness 
and headaches for the past two weeks.  These symptoms were 
associated with loose stools, abdominal discomfort, chills, 
and a fever, and were addressed as a gastrointestinal 
problem.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

While the record can support contentions of an inservice 
closed head injury, it is completely lacking in any medical 
evidence of a currently diagnosed disability residual to that 
injury.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of a residual disability due 
to an inservice closed head injury, there is no basis for the 
grant of service connection for such disability.  A medical 
diagnosis of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra at 225.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where disability is present.  See also Gilpin, supra.  
(service connection may not be granted unless a current 
disability exists).  Here, the veteran does not currently 
have a diagnosis of a residual disability due to an inservice 
head injury.  The Court has held that there can be no valid 
claim without proof of a present disability.  Rabideau, 
supra.  

Without a diagnosis of a current residual disability due to 
inservice head injury, service connection can not be granted 
for this condition.  The preponderance of the evidence is 
against the claim for service connection for the residuals of 
an inservice head injury, and it must be denied.       

B.  Entitlement to service connection for a bilateral knee 
condition

The veteran asserts that she currently has a bilateral knee 
disability due to inservice injury.  As noted above, the 
record regarding the veteran's medical treatment during 
service is incomplete.  One record on file shows that the 
veteran presented in July 1998 with complaints of right knee 
pain.  Questionable patella-femoral syndrome was noted.  The 
examiner indicated that she was a cross-country runner and 
had been running without pain in preparation for her 
training.  No other records show treatment for knee problems 
during the veteran's service years from 1998 to 2002.  On her 
September 2002 report of medical history prior to separation 
from service, the veteran noted a history of occasional knee 
pain.  The veteran also reported that she bruised both knees 
against the deck of a boat when she was thrown off balance in 
1999.  The Board has no reason to doubt that this in fact 
occurred.    

Assuming, arguendo, that the veteran did sustain an inservice 
knee injury, the Board turns to evidence showing that she 
currently has a disorder of either knee that can be related 
to service.  As discussed below, the preponderance of the 
evidence is against such a finding.  

Subsequent to service, the veteran underwent VA examination 
in April 2003.  While she reported subjective complaints 
pertinent to the knees, the examiner found little in the way 
of objective findings on physical examination.  The veteran 
reported chronic bilateral knee pain that she attributed to 
the wearing of regulation boots and walking on board the deck 
of a ship.  She stated that she had discomfort in both knees, 
especially when it was damp.  She denied swelling, knee 
giving, locking or falling due to bilateral knee discomfort.  
On physical examination, there was no evidence of edema, no 
swelling and no dislocation or palpable crepitus bilaterally.  
She had a normal range of motion and had no changes in her 
range of motion after repetitive movement.  There was also no 
fatigability.  The examiner concluded that the veteran had 
chronic bilateral knee pain that was stable and indicated 
that the pain was "most likely due to her wearing regulation 
boots and walking on hard, steel deck surfaces while aboard 
the ship."  

The Board has carefully considered the findings and 
conclusions from the April 2003 examination.  While 
subjective complaints were noted, objective findings were 
few.  The final assessment was only that of knee pain.  In 
this regard, the Board notes that the Court has specifically 
indicated that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Here, the examiner did not diagnose 
any underlying condition regarding the knees and did not 
report any objective findings of a disability on that 
examination report.  Absent a finding of an underlying 
condition beyond just pain, service connection cannot be 
granted.   

Review of the records of subsequent treatment reveals no 
complaints of knee symptomatology until May 2004, when the 
veteran presented to a private doctor with complaints of left 
knee pain for a week.  She reported that she had heard a 
crack while squatting and had pain since then in the form of 
a dull ache.  The diagnosis was left knee pain consistent 
with a left medial meniscus tear.  The examiner did not 
relate the veteran's one-week-old knee pain to her period of 
service.  There is no other medical evidence of record 
showing a right or left knee disorder related to service.

In short, although it may be conceded that the veteran 
bruised her knees in an inservice fall in 1999, there is no 
indication that a chronic knee disability had its inception 
during her period of service, and there is no medical 
evidence of record showing that the veteran currently has a 
right or left knee disorder related to service.  In this 
case, while knee pain was noted on VA examination in April 
2003, the examiner reported no objective evidence of any 
current bilateral knee condition.  The veteran had full range 
of motion of the knees and no reduction in functionality 
after repetitive movement.  Tests for instability were 
negative.  The examiner concluded that the veteran had 
chronic bilateral knee pain that was stable.  As noted 
earlier, pain alone, without an underlying condition, does 
not constitute a disability that may be service-connected.  
See Sanchez-Benitez, supra.

While the veteran was treated for a left knee problem in May 
2004, the treating professional specifically indicated that 
the pain was of only a one-week duration and concluded that 
the veteran had left knee pain consistent with a left medial 
meniscus tear after the veteran had recently heard a crack in 
her knee while squatting one week earlier.  The examiner did 
not relate the veteran's newly reported symptoms to her 
period of service.  Moreover, no competent medical evidence 
has been presented to link a current condition of either knee 
to the veteran's period of service 

Without a specific diagnosis of a current knee condition or 
malady related to service, there is no basis upon which to 
grant the veteran's claim for service connection.  The Board 
has no choice but to conclude that the preponderance of the 
evidence is against the claim.  





ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.


REMAND

Medical records on file indicate that the veteran injured her 
low back during active duty service and was treated in the 
emergency room on August 12, 2002.  Subsequent records note 
ongoing treatment for back problems during service.  Symptoms 
including pain and frequent spasms were reported.  On her 
September 2002 report of medical history, the veteran 
indicated that she had recurrent back pain or a back problem.  
On VA examination in April 2003, the examiner noted mild 
tenderness to palpation at the L5 paraspinous muscle area, 
with normal findings on tests of straight leg raising and 
range of motion.  The diagnoses at that time included 
musculoskeletal lumbar strain, stable, inactive.  Records 
submitted since the April 2003 examination indicate that the 
veteran has had additional back problems.  Specifically, 
records show that the veteran started experiencing symptoms 
including low back pain and spasms at work in February 2004.  
The file contains no medical opinion as to whether the 
veteran currently has a chronic back disorder, and, if so, 
whether such condition is related to the documented back 
problems she had during service.  A new examination is 
indicated.  

The veteran also contends that a compensable rating is in 
order for disability due to her service-connected TMJ 
syndrome.  The RO has evaluated the veteran's TMJ syndrome 
under the provisions of 38 C.F.R. § 4.149, Diagnostic Code 
9905.  The criteria of Diagnostic Code 9905 provide for a 10 
percent rating when there is limited motion in 
temporomandibular articulation such that there is limitation 
in the range of lateral excursion from 0 to 4 mm, or 
alternatively in the range of inter-incisal motion from 31 to 
40 mm.  The file contains no clear documentation of any 
medical professional having ever measured the veteran's 
limitation of motion in temporomandibular articulation.  The 
Board notes that while an April 2003 VA examiner that the 
veteran could open and close her mouth against resistance 
without symptoms, that examiner also noted that the veteran 
reported subjective complaints of discomfort.  Additionally, 
a more recent medical report pertaining to the mouth and TMJ, 
and dated in May 2004, contains a note indicating "0-3 mm."  
It is not clear whether this number refers to limitation in 
the range of lateral excursion or to some other finding.  An 
examination is necessary to identify the nature and severity 
of the veteran's TMJ syndrome.

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained and added to 
the claims file.  Specifically noted in this regard are any 
records of VA or private treatment for back problems or TMJ 
subsequent to 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
enlist her assistance in identifying and 
obtaining any outstanding pertinent records 
of VA or private medical treatment received 
for her TMJ syndrome and low back problems.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.   After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology of 
any current low back disorder.  The 
examiner should review the veteran's claims 
folder, note pertinent records of treatment 
coincident with the veteran's service and 
subsequent to service, and give particular 
attention to any opinions of record.  The 
examiner should provide a diagnosis for any 
low back disorder that is present, and, for 
any low back disorder(s) diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that such 
disorder was incurred in or aggravated by 
the veteran's period of active service.  

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After any outstanding records are added 
to the claims file (to the extent 
available), the RO should schedule the 
veteran for an appropriate examination to 
determine the nature and severity of 
disability related to her service-connected 
TMJ syndrome.  The examiner should review 
the veteran's claims folder in association 
with the examination.  Thereafter, the 
examiner should provide objective findings 
as to the limitation (if any) in the range 
of the veteran's temporomandibular 
articulation, specifically identifying 
limitation in the range of lateral 
excursion and in the range of inter-incisal 
motion. 

4.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and her 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of her claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


